Citation Nr: 1823778	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Veteran represented by:	Mark DeLuca, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence fails to establish an Forced Vital Capacity (FVC) of 75- to 80-percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 66- to 80-percent predicted value.  


CONCLUSION OF LAW

The criteria for a compensable rating for asbestosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6833 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

The duty to assist the Veteran has also been satisfied in this case.  The file contains the Veteran's service personnel and treatment records, identified or submitted records of private and VA medical care, and the reports of the VA examinations in March 2004, January 2006, March 2011, April 2011, and October 2015.  The Veteran has not identified any additional available, outstanding records.  As such, VA has satisfied its duty to assist with the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).   

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The undersigned further held the record open for 60 days to allow the Veteran and his representative to submit additional evidence in support of the claims.  The actions of the VLJ comply with 38 C.F.R. § 3.103 (2017). 

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, there has been no significant change and a uiniform evaluation is warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  



A. Asbestosis

The Veteran has been rated for his asbestosis under Diagnostic Code 6833.  

The General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833) provides that FVC of 75- to 80-percent predicted value, or; DLCO (SB) is 66- to 80-percent predicted, is rated 10 percent disabling.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, is rated 60 percent disabling.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

The Veteran contends he is entitled to a compensable rating for his asbestosis and that the current rating does not accurately reflect the severity of his disability.  After review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's asbestosis.

In his February 2011 claim for an increased rating, the Veteran indicated that his condition had worsened.  VA outpatient treatment records dated January 2011, however, note the Veteran had denied any respiratory symptoms.  On physical examination, the Veteran's lungs were clear to auscultation and percussion bilaterally, and no wheezes, rales, or rhonchi were observed.  A February 2011 computed tomography (CT) scan yielded evidence of some pleural plaques most likely related to prior asbestos exposure, but that the lungs were clear.  

In March 2011, the Veteran was afforded a VA examination.  The Veteran endorsed a choking sensation, chronic cough, and dyspnea.  The VA examiner observed no evidence of abnormal breath sounds on physical examination.  During the examination, the Veteran underwent a chest x-ray that showed focal areas of increased density corresponding to calcified and non-calcified pleural plaques.  In conjunction with the March 2011 VA examination, the Veteran underwent a pulmonary function test (PFT) in April 2011.  Pre-bronchodilator PFT results showed FVC of 4.63 liters and 97 percent predicted, an FEV1 of 4.06 liters and 106 percent predicted, and an FEV1/FVC ratio of 0.88 and 110 percent predicted.  The VA examiner reported no significant post-bronchodilator therapy response as the total lung capacity was recorded at 7.01 liters and 97 percent predicted.  The DLCO was measured at 29.04 and 99 percent predicted.  The impression of the VA examiner was that there was no obstruction, restriction or significant post-bronchodilator response.  The examination report further noted that the DLCO was normal.  

Subsequent VA outpatient treatment records dated April 2011 through March 2014 routinely reported that the Veteran's lungs were clear on auscultation with no wheezes, rhonchi, or crepitation observed on physical examinations.  

The record reflects the Veteran underwent a subsequent PFT May 2015 in advance of an October 2015 VA examination.  The PFT yielded an FVC of 99 percent predicted, an FEV1 of 105 percent predicted, and a DLCO of 96 percent predicted.  In October 2015, the VA examiner noted the Veteran's symptoms of coughing and tiredness.  The VA examiner reported that the Veteran's asbestosis did not require the use of any oral or inhaled medication or oxygen therapy.  An x-ray performed during the examination showed a stable appearance of bilateral calcified pleural plaques and no acute cardiopulmonary abnormality.  The VA examiner indicated that the Veteran's respiratory condition did not impact his ability to work.

The record further contains a letter from the Veteran's private physician dated September 2015.  The physician reported that the Veteran experienced frequent and persistent acute coughing episodes attributable to his exposure to asbestos.  While the Board considered the statements by the Veteran's treating physician, the competent objective evidence of record outweighs the physician's reports.  

In order to warrant a 10 percent disability rating, the evidence would need to demonstrate FVC 75- to 80-percent predicted value, or; DLCO (SB) 66- to 80-percent predicted.  None of the above criteria were met.  As such, a compensable rating under DC 6833 is not warranted.

Here, there is positive and negative evidence.  The Veteran is competent to report that he is worse.  The private examiner is competent to report that there are coughing episodes.  However, the evaluation is based upon objective criteria.  Here, the clinical testing is far more reliable, probative and credible than the statements of the Veteran and private examiner.   Even if we were to accept that he had episodes of coughing, such fact would not change the results of the pulmonary function testing.  Nothing in the positive evidence establishes the equivalent of a flare-up of such length that a compensable evaluation would be warranted.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For all the foregoing reasons, the preponderance of the evidence is against a compensable disability for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.

B. Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lung disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lung disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports dyspnea and cough.  The rating criteria contemplates respiratory impairment.  Thus, the Veteran's current schedular ratings under DC 6833 are adequate to fully compensate him for his disability on appeal.   In addition, there is nothing that suggests marked interference with employement.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  The Board notes that entitlement to an extraschedular evaluation was also not established by the Acting Director of the Compensation and Pension Service in April 2016.  

In the absence of exceptional factors associated with Veteran's asbestosis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for service-connected asbestosis is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


